718 N.W.2d 332 (2006)
476 Mich. 854
Willard P. WILCOX, Gordon W. Wilcox, Theodore W. Wilcox, David W. Palmer and Carolyn P. Shah, Plaintiffs-Appellees,
v.
ELK RAPIDS TOWNSHIP and Elk Rapids Township Board, Defendants-Appellants, and
Elk Rapids Sportsman's Club, Inc., Intervening Defendant.
Docket No. 130249, COA No. 261139.
Supreme Court of Michigan.
July 31, 2006.
*333 On order of the Court, the application for leave to appeal the November 22, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.